Citation Nr: 1108629	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to December 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was subsequently transferred to the RO in Seattle, Washington.  

After the issuance of a supplemental statement of the case in December 2008 the Veteran submitted additional private medical evidence dated from May 2009 to July 2009.  In a February 2009 Informal Hearing Presentation the Veteran's representative waived RO consideration of the newly submitted evidence.  38 C.F.R. § 20.1304 (2010).  


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's current obstructive sleep apnea syndrome originated during his military service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his current obstructive sleep apnea syndrome was incurred during his active service with the United States Navy from December 1985 to December 2005.  Specifically, the Veteran reports that he began having sleep problems in 2002.  

Legal Criteria

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran submitted a clam for service connection for a sleep disorder in October 2005, during his active military service.  He was afforded a pre-discharge VA examination in September 2005 during which he reported that he was suffering from chronic sleep disturbance since 2002.  The Veteran reported that he was diagnosed with sleep apnea by neurologists but also noted that he had never undergone a sleep study.  He indicated that he had trouble staying awake during the daytime hours due to his sleep apnea condition which occurred persistently.  The sleep apnea affected daytime function as evidenced by the need to take a nap.  The Veteran indicated that his sleep apnea did not require any treatment and there was no functional impairment resulting from the claimed disorder.  The Veteran also indicated that his sleep apnea resulted in two times lost from work per month.  While no sleep study was done at the time of the September 2005 examination, the examiner indicated that there was no diagnosis of a chronic sleep disorder because there was no pathology to render a diagnosis.  

Subsequent private treatment records show that the Veteran met with Dr. M.E.C., Fellow, American Academy of Sleep Medicine in May 2009 complaining of excessive daytime somnolence beginning in 2002.  Thereafter, the Veteran underwent a sleep study in July 2009.  The results of this study were interpreted in a July 2009 report signed by Dr. M.E.C. and showed that the Veteran met the criteria for obstructive sleep apnea syndrome.  

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current obstructive sleep apnea originated during his military service.  See 38 U.S.C.A. § 5107(b).  While there is no definitive diagnosis of obstructive sleep apnea until July 2009, approximately three and a half years after the Veteran's discharge from military service, the Veteran did not undergo a sleep study until July 2009 and the Veteran has consistently complained of sleep problems since 2002.  This evidence provides a plausible basis to conclude that the Veteran's currently diagnosed obstructive sleep apnea first began during his military service; service connection is warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for obstructive sleep apnea is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


